Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the RCE filed on 04/04/2022.  Claims 21-24, 27, 28, 30, 32-38, and 40-43 are pending.  Claims 21, 28, and 32 are independent.  Claims 40-42 are withdrawn. Claims 25, 26, 29, 31, and 39 are canceled.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/763,521, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 60/763,521, fails to provide adequate support or enablement for the limitations “a resorbable suture extending from the capping member and having a length sufficient to extend from the primary opening to the secondary opening in the skin of the patient” in claim 21, and “a suture extending from the concave face of the capping member; wherein the suture has a length sufficient to extend from the primary opening to the secondary opening in the skin of the patient” in claim 32.  While the provisional application 60/763,521 discloses “a medical graft product of the invention includes a leader in association with the graft body, for example, a suture glued or tied to the graft body. This leader can be used to pull the graft body into a suitable position within a fistula. In some aspects, after the leader is used to sufficiently locate a suitable fistula graft within a patient, the string can be removed from the graft, for example, using cutting shears. In alternative forms, the string or suture can be made from a remodelable or otherwise absorbable material such that the string or suture can be left in place within the fistula tract. In these forms, the absorbable leader can be used to anchor or otherwise suitably secure the fistula graft within the implantation site. For example, the leader can be tied to patient tissue at a suitable location, for example, a location just inside or external to a secondary fistula opening. Further, in alternative embodiments, an illustrative fistula graft can be positioned so that it spans the entire length of a fistula tract, i.e., from the primary opening to a location at or external to a secondary opening. In these embodiments, the string or suture can be used to secure the tail of the graft to patient tissue at an external location” on page 20-21 and “The elongate plug member 81 is formed with a tube of remodelable material, and is attached to the capping member 80 with glue, although other suitable attachment means, such as but not limited to suturing together with absorbable suture material, are contemplated” on page 31.  But it does not disclose that the suture glued or tied to the graft body is the same suture as the suture material that’s attaching the elongate plug member and the capping member.  Also, it is not inherent that the suture glued or tied to the graft body is the same suture as the suture material that’s attaching the elongate plug member and the capping member.     
Therefore, the effective filing date for claims 21-24, 27, 32-38, and 40-43 is determined to be 01/31/2007.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 21-24, 27, 28, 30, 32-38 and 43 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Armstrong et al. (US Pub. No.: 2007/0031508).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Regarding claims 21-24, 27, 32-38 and 43, Armstrong discloses a medical graft (20, Fig. 7 or 200 with concave cap, Fig. 12 and Para. [0058]) device useful for treating a fistula having at least a primary opening in a wall of a patient's alimentary canal and a fistula tract extending from the primary opening to a secondary opening in patient's skin, the medical graft device comprising: a capping member (cap with convex or concave shape, Para. [0058], such as cap 22, Fig. 5, 7, or 10A) configured to contact portions of the bodily structure wall adjacent to the primary opening so as to block the primary opening; and a resorbable suture (the absorbable suture for connecting the cap to the elongate graft body, Paras. [0060], [0066], and [0071] and Fig. 5 or 7 and also see suture 209 in Fig. 12) extending from the capping member and having a length sufficient to extend from the primary opening to the secondary opening in the skin of the patient (Figs. 5, 7, and 12, Paras. [0060], [0066], and [0071], the length of the suture is fully capable to extend from the primary opening to the secondary opening in the skin of the patient depending on the distance between the primary opening to the secondary opening in the skin of the patient); wherein said capping member is formed with a non-resorbable material (Para. [0068]); and wherein said capping member exhibits the shape of a bowl (Para. [0058]); and wherein the resorbable suture is fully capable to degrade to allow the capping member to pass through and out of a bowel of the patient with naturally occurring fecal matter (at least Paras [0060], [0066], and [0071]); wherein the capping member has a concave face (Para. [0058]); wherein the capping member has a convex face opposing the concave face (Para. [0058]); wherein peripheral regions of the concave face are configured to contact portions of the wall adjacent to the primary opening (Para. [0058]); an elongate plug member (Para. [0059], elongated graft body) coupled to said capping member with the resorbable suture (at least Paras [0059], [0060], [0066], and [0071]; wherein the capping member is expandable from a first, compressed configuration (Para. [0083]) in which the capping member can fit through the primary opening to a second, expanded configuration effective to inhibit passage of the capping member back through the primary opening (the capping member is fully capable to fit through the primary opening in the first compressed configuration and expand to a second, expanded configuration effective to inhibit passage of the capping member back through the primary opening); wherein the capping member has a concave surface on a proximally-facing side of the capping member and a convex surface on a distally-facing side of the capping member (at least Para. [0058]); and wherein the proximally-facing side of the capping member defines a proximally-facing surface extending transverse to said concave surface and positioned radially outward of said concave surface (at least Para. [0058]); wherein the resorbable suture is fully capable to degrade to uncouple from the resorbable elongate plug member after a period of time following implantation and allow the capping member to pass through and out of a bowel of a patient with naturally occurring fecal matter at least Paras [0060], [0066], and [0071]); wherein the resorbable elongate plug extends from the concave face of the capping member (at least Paras [0058]-[0060], [0066], [0068],and [0071] and Fig. 6); wherein the resorbable suture extends through the resorbable elongate plug (at least Paras [0058]-[0060], [0066], [0068],and [0071] and Fig. 6); wherein the capping member is formed with a synthetic polymeric material (Paras. [0061]); wherein the elongate plug member comprises a collagenous material (Para. [0061]); wherein the suture is embedded within the elongate plug member (at least Paras [0058]-[0060], [0066], [0068], and [0071] and Fig. 6).
Regarding claims 28 and 30, Armstrong discloses, with filing date of the provisional application #60/692,694, a medical graft device (20, Fig. 6) useful for treating a fistula having at least a primary opening in a wall of a patient's alimentary canal and a fistula tract extending from the primary opening, the medical graft device comprising: a non-resorbable capping member (22, Fig. 6, also see capping member 22 shown in Figs. 4 or 5 and also see pages 7 and 15 of provisional application #60/692,694) exhibiting the shape of a bowl (provisional application #60/692,694 discloses that the capping member/head can be cone or hemisphere shape) and configured to contact portions of the bodily structure wall adjacent to the primary opening, wherein the capping member has a convex face opposing a concave face (cone or hemisphere shape has a convex face opposing a concave face); a resorbable suture (121, Fig. 6) extending from the capping member; and a resorbable elongate plug member (23, Fig. 6 and also see pages 7 and 15 of provisional application #60/692,694) coupled to said capping member with the suture; wherein the resorbable suture is configured to degrade to uncouple from the resorbable elongate plug member after a period of time following implantation and allow the capping member to pass through and out of a bowel of the patient with naturally occurring fecal matter (page 7 of the provisional application #60/692,694); wherein the resorbable elongate plug extends from the concave face of the capping member (page 7 of the provisional application #60/692,694, such the device/capping member can be convex, concave, or umbrella shape).
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.   
In response to the argument(s) in the remarks on pages 6-8 of remarks, the disclosure of the prior-filed application, Application No. 60/763,521, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 60/763,521, fails to provide adequate support or enablement for the limitations “a resorbable suture extending from the capping member and having a length sufficient to extend from the primary opening to the secondary opening in the skin of the patient” in claim 21, and “a suture extending from the concave face of the capping member; wherein the suture has a length sufficient to extend from the primary opening to the secondary opening in the skin of the patient” in claim 32.  While the provisional application 60/763,521 discloses “a medical graft product of the invention includes a leader in association with the graft body, for example, a suture glued or tied to the graft body. This leader can be used to pull the graft body into a suitable position within a fistula. In some aspects, after the leader is used to sufficiently locate a suitable fistula graft within a patient, the string can be removed from the graft, for example, using cutting shears. In alternative forms, the string or suture can be made from a remodelable or otherwise absorbable material such that the string or suture can be left in place within the fistula tract. In these forms, the absorbable leader can be used to anchor or otherwise suitably secure the fistula graft within the implantation site. For example, the leader can be tied to patient tissue at a suitable location, for example, a location just inside or external to a secondary fistula opening. Further, in alternative embodiments, an illustrative fistula graft can be positioned so that it spans the entire length of a fistula tract, i.e., from the primary opening to a location at or external to a secondary opening. In these embodiments, the string or suture can be used to secure the tail of the graft to patient tissue at an external location” on page 20-21 and “The elongate plug member 81 is formed with a tube of remodelable material, and is attached to the capping member 80 with glue, although other suitable attachment means, such as but not limited to suturing together with absorbable suture material, are contemplated” on page 31.  But it does not disclose that the suture glued or tied to the graft body is the same suture as the suture material that’s attaching the elongate plug member and the capping member.  Also, it is not inherent that the suture glued or tied to the graft body is the same suture as the suture material that’s attaching the elongate plug member and the capping member.     
Therefore, the effective filing date for claims 21-24, 27, 32-38, and 40-43 is determined to be 01/31/2007.
Regarding claims 21-24, 27, 32-38 and 43 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Armstrong et al. (US Pub. No.: 2007/0031508) relying on the filing date of the non-provisional application #11/472,642 or 06/21/2006.  Claims 28 and 30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Armstrong et al. (US Pub. No.: 2007/0031508) relying on the filing date of the provisional application 60/692,694 or 06/21/2005.  Armstrong et al. (US Pub. No.: 2007/0031508) with filing date of the non-provisional application #11/472,642 or 06/21/2006 discloses a resorbable suture (the absorbable suture for connecting the cap to the elongate graft body, Paras. [0060], [0066], and [0071] and Fig. 5 or 7 and also see suture 209 in Fig. 12) extending from the capping member and having a length sufficient to extend from the primary opening to the secondary opening in the skin of the patient (Figs. 5, 7, and 12, Paras. [0060], [0066], and [0071], the length of the suture is fully capable to extend from the primary opening to the secondary opening in the skin of the patient depending on the distance between the primary opening to the secondary opening in the skin of the patient) for claims 21 and 32.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6860895 B1	Akerfeldt; Dan et al. discloses a medical graft/closure device comprising a capping member having a shape of a bowl.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771